Opinión concurrente del
Juez Asociado Señor Ortiz.
Los demandados-peticionarios, funcionarios del Estado Libre Asociado de Puerto Rico, solicitan que expidamos auto de certiorari para revisar una orden dictada por el Tribunal Superior, Sala de San Juan, que los obliga a abstenerse de poner en vigor, en cuanto a la demandante Pueblo International, Inc., la Ley de Cierre de Puerto Rico (Ley Núm. 306 de 15 de mayo de 1938), según enmendada, 33 L.P.R.A. sees. 2201-2205, y el Reglamento sobre Competencia Justa Núm. VII, hasta tanto se promulgue y convierta en efectivo el regla-mento requerido por la Ley Núm. 100 de 4 de junio de 1983 (33 L.P.R.A. see. 2201). (1) Para esta parte de la orden el tribunal no exigió fianza porque fue emitida para ejecutar la sentencia que había dictado el 25 de septiembre de 1985. Pos-teriormente, al amparo de la facultad inherente y jurisdic-ción auxiliar del tribunal, dispuso que en caso de que se pro-mulgara el reglamento el mismo no sería efectivo hasta diez *233días después de notificarse a Pueblo. Para ello fijó una fianza de $2,000. Esta orden fue dictada sin vista previa (2) y notifi-cada a las partes el 3 de abril de 1986.
El 4 de abril de 1986, a la 1:35 de la tarde, el Estado pre-sentó recurso de certiorari ante este Tribunal y en moción separada solicitó que en auxilio de nuestra jurisdicción inme-diatamente dejáramos sin efecto y consecuencia jurídica la orden prohibitoria. Ese mismo día a las 4:16 de la tarde, Pueblo sometió un memorando en oposición. Atendidos ambos escritos, emitimos la siguiente orden:
A la moción en Auxilio de Jurisdicción radicada en el re-curso de epígrafe por la parte demandada-peticionaria, no ha lugar en esta etapa. Dada la naturaleza de la controversia envuelta en este recurso, se señala vista oral para el viernes 11 de abril de 1986 a las 9:00 de la mañana.
Al iniciarse la vista oral declaramos sin lugar las mociones de intervención y de amicus curiae presentadas por el Centro Unido de Detallistas, ISAACAR, Inc. y la Asociación de Ma-yoristas, Importadores y Detallistas de Alimentos de Puerto Rico, Inc., respectivamente. Una vez concluida la vista oral quedó sometido el recurso.
*234Para una mayor comprensión del asunto ante nos, debe-mos hacer un breve recuento de los procedimientos en instan-cia.
El 15 de diciembre de 1980 Pueblo International, Inc., presentó una solicitud de sentencia declaratoria para impug-nar la validez de la Ley de Cierre, supra, y el Reglamento so-bre Competencia Justa Núm. VII y su aplicación discrimina-toria o selectiva. Luego de varios trámites, el 3 de febrero de 1981, el tribunal dictó orden de injunction preliminar y le or-denó a los funcionarios del Estado cesar y desistir de poner en vigor la Ley contra Pueblo International, Inc. El 29 de junio de 1981 denegamos el certiorari solicitado por los demandados.
Luego de una vista solicitada por Pueblo, el 3 de diciem-bre de 1982, el Juez Guillermo Arbona Lago, a instancias del Estado, ordenó que el caso quedara en archivo activo hasta nueva orden. El 4 de diciembre de 1984 el tribunal dictó una orden y mantuvo el caso archivado por seis meses adicionales ya que el Estado no varió su posición de no poner en vigor la Ley contra ningún supermercado hasta que se resolviera un pleito pendiente en el Tribunal federal. El 10 de junio de 1985 Pueblo informó que se había aprobado la Ley Núm. 100, supra, y solicitó que el caso se mantuviera en el calendario de casos activos o que se señalara una conferencia entre aboga-dos. El 20 de junio los demandados informaron que por no haberse promulgado el reglamento exigido' por la Ley Núm. 100, supra, no habían tomado acción alguna para aplicar a ningún establecimiento comercial la Ley de Cierre, supra. So-licitó que el caso se mantuviera en el calendario' de casos ac-tivos. El 28 de junio de 1985 reiteraron dicha posición. El 9 de julio de 1985 el tribunal señaló un status conference para el 9 de septiembre y la vista en su fondo para el 1ro y 2 de octubre de 1985.
El 6 de septiembre de 1985 los demandados, en su carácter de funcionarios del Estado, radicaron un escrito donde solici-taron que se dejara sin efecto el injunction preliminar por *235resultar éste académico y que se desestimara la petición de sentencia declaratoria “porque cualquier opinión sobre un estatuto que no ha sido 'promulgado y sobre hechos que no se conoce aún cuáles serán, sólo podría ser prematura, especula-tiva eineficaz”. (Énfasis suplido.)
En lo pertinente adujeron, en apoyo de su solicitud, que como el reglamento no había sido aprobado, resultaría prema-tura cualquier interpretación sobre la validez de la Ley y el Reglamento. Surge del escrito que en ese momento la política pública del Estado era que no implantaría la Ley hasta que se aprobara el reglamento requerido por la Ley Núm. 100, supra. Alegaron que la Ley de Cierre, supra, había sido tan extensa y traseendentalmente modificada que, en realidad, se estaría cuestionando la constitueionalidad de un estatuto que hace tres años dejó de existir, tal como era. (3)
El 9 de septiembre se señalaron todas las mociones pen-dientes para el 20 de septiembre; en esa ocasión los abogados de las partes y el juez se reunieron en el estrado fuera del registro. Luego el tribunal anunció que consideraba acadé-mico el procedimiento y vertió para el registro las razones para ello. (4)
El 25 de septiembre de 1985 se dictó la sentencia que or-denó el archivo de la causa sin perjuicio y sin imposición de costas, gastos y honorarios de abogado. Sostuvo la posición del Estado y concluyó que a dicha fecha no existía mandato de ley suficiente que obligara a Pueblo a cerrar sus establecimien-tos; expresó que no tenía ante sí una controversia justiciable y como consecuencia, luego del 4 de junio de 1983, la causa se convirtió en académica al no tener los tribunales del país ju-risdicción para emitir opiniones consultivas.
*236El 2 de abril de 1986 Pueblo presentó una moción para en-mendar la demanda, acompañada de la segunda demanda ju-rada sobre sentencia declaratoria e injunction. El tribunal de instancia proveyó lo siguiente en torno a la moción:
No ha lugar. La sentencia del 25 de septiembre de 1985 dispuso de la totalidad del caso y no tenemos jurisdicción para considerar la presente, García v. Méndez, 102 D.P.R. 388, 393.
Ese mismo día Pueblo presentó un escrito titulado Solici-tud de Orden sobre Remedios Provisionales en Aseguramiento de Sentencia, acompañado de un Memorial de Hechos y Auto-ridades. En la súplica de la moción solicitaba los siguientes remedios:
A. que se abstengan de poner en vigor la Ley de Cierre, el Reglamento sobre Competencia Justa Núm. VII o cualquier otro amparado en dicha ley, contra la demandante y sus em-pleados, aun cuando fuera aprobado y vigente el reglamento bajo la Ley 100, sin antes haber comparecido ante este Honorable Tribunal para mostrar causa por la cual no deba emi-tirse una orden sobre aseguramiento de sentencia prohibién-doles poner en vigor dichas leyes o reglamento durante la pendencia de este litigio1, previo los trámites de rigor; y
B. que notifiquen inmediatamente a los abogados de la de-mandante y radiquen en el Tribunal cualquier reglamento que bajo la Ley 100 sea promulgado indicando la fecha de su efectividad.
La orden de aseguramiento aquí en cuestión se solicita sin notificación o vista previa a la parte adversa o sus abo-gados puesto que ello brindaría la oportunidad a los deman-dados, cosa que no es extraña con base a sus pasadas y pre-sentes actuaciones, de promulgar de forma súbita y sin previa notificación el reglamento en cuestión y así proceder a (1) desacatar la Sentencia de 1985; (2) hacer nuevas incur-siones en los treinta y cuatro (34) establecimientos de la demandante de la misma o peor naturaleza que las que lle-varon a cabo el pasado 9 de marzo de 1986 en diecinueve de los treinta y cuatro (34) establecimientos de la demandante, y/o (3) proceder a arrestar, acusar y encarcelar a oficiales *237y empleados gerenciales de la demandante, todo ello en fla-grante menosprecio de los derechos constitucionales que la demandante tiene y desea validar para sí y sus empleados.
Determine el Honorable Tribunal la fianza que debe me-diar para la expedición de la orden de aseguramiento de sen-tencia y que bajo esta Parte II se solicita, si es que la que obra en autos no continúa vigente o es insuficiente en canti-dad para responder de las costas y gastos que se pudieran irrogársele a los demandados, dictando el Honorable Tribunal cualquier otro remedio que en ley sea procedente en protec-ción de los derechos de la demandante y sus empleados.
El tribunal emitió la orden objeto de este recurso sin cele-brar vista para oír a los representantes del Estado. Éste acude directamente ante nos sin solicitar del tribunal que re-considerara su orden, que le diera una oportunidad de ser oído o, en la alternativa, que se dejara sin efecto la orden hasta tanto revisáramos la misma.
I
La Regla 56.5 de Procedimiento Civil dispone lo siguiente:
No se concederá ninguna orden bajo esta Regla 56 para hacer o desistir de hacer cualquier acto específico, sin una notificación a la parte adversa, a menos que aparezca clara-mente de los hechos específicos acreditados por declaración jurada que el solicitante sufrirá perjuicios, daños o pérdidas irreparables antes de notificarse y de celebrarse una vista .sobre la solicitud. Dicha orden ex parte será efectiva al noti-ficarse. Cualquier parte afectada podrá, en cualquier tiempo, presentar una moción para que se modifique o anule la orden y dicha moción se señalará para vista en la fecha más próxi-ma posible y nunca más tarde de cinco (5) días de haberse presentado la moción y tendrá precedencia sobre todos los demás asuntos. A los propósitos de dicha vista, una notifica-ción de dos (2) días a la parte que obtuvo la orden, o la noti-ficación más corta que el tribunal prescriba, será suficiente.
Los demandados-peticionarios no utilizaron la vía procesal que allí se le concede de solicitar al tribunal que se modificara o anulara la orden. Ello a pesar de que el tribunal estaba obli-*238gado a señalarla para vista en la fecha más próxima posible. En Comisionado de Seguros v. Tribunal Superior, 100 D.P.R. 546, 554 (1972), revisamos la orden impugnada porque el tribunal al dictarla tuvo oportunidad adecuada para conside-rar el planteamiento que se hacía en revisión. Para ello acogi-mos la norma de Autoridad Fuentes Fluviales v. Corte, 65 D.P.R. 935, 937-938 (1946). A tenor con dichos precedentes, si bien no es un requisito jurisdiccional o condición previa que se pida la reconsideración antes de solicitar un certiorari, el tribunal debe tener esa oportunidad. (5)
En el caso ante nos, el examen que hemos hecho de la to-talidad de los autos, los escritos radicados a favor y en contra de este recurso y especialmente los argumentos vertidos por los abogados de las partes en la extensa y fructífera vista oral que celebramos, nos convencen de que las cuestiones prin-cipales planteadas por las partes no fueron objeto de discusión y resolución por el tribunal de instancia. Dicho en otra forma, el tribunal que dictó la orden no ha tenido la oportunidad de resolverlas. Veamos algunas de ellas.
El Estado sostiene que incidió el tribunal al expedir una orden para asegurar la sentencia anterior, cuando ésta sólo dispuso el archivo sin perjuicio de la acción o causa por con-siderar que la misma no era justiciable. Plantea que una sen-tencia de archivo sin perjuicio no puede ser ejecutable. Existe una disputa real entre las partes sobre los efectos y signifi-cado de dicha sentencia. Por un lado el Estado tiene la posi-ción antes reseñada. Por otro, Pueblo insiste en que del texto de la sentencia, de las constancias del expediente y de lo acon-tecido en la vista del 20 de septiembre de 1985, se desprende que el magistrado adjudicó, como cuestión de hecho, que los *239demandados hasta ese momento habían asumido la posición basada en su interpretación del estatuto de que hasta que no se promulgara el reglamento no podía ponerse en vigor la Ley de Cierre. Los demandados señalaban que la Ley había dejado de existir hasta que se promulgara dicho reglamento. El tribunal en su sentencia expuso que en ese momento no había mandato de ley para implantar la política pública reflejada en la Ley de Cierre. Si se adjudicó o no en la sentencia esa cues-tión de derecho, es el propio tribunal sentenciador el que debe determinarlo en primera instancia. Es éste el que debe resolver si el caso se adjudicó en los méritos o meramente resolvió los puntos de derecho sobre la justieiabilidad de la controver-sia. Debe considerarse si hay o no una decisión final en los méritos que dé lugar a la defensa de cosa juzgada. Rivera v. Insurance Co. of P.R., 103 D.P.R. 91, 94 (1974); si el archivo sin perjuicio excluye la aplicabilidad de dicha defensa, Fresh-O-Baking Co. v. Molinos de P.R., 103 D.P.R. 509 (1975), o si el fundamento de que la acción era prematura operaba como un impedimento, Fresh-O-Baking, ante. Debe ser el juez de ins-tancia el que resuelva si bajo las circunstancias del caso rige contra el Estado la doctrina de los actos propios, impedimento en equidad y de la buena fe. Berríos v. U.P.R., 116 D.P.R. 88 (1985); Figueroa Cancel v. E.L.A., 114 D.P.R. 684 (1983); García Colón v. Srio. de Hacienda, 99 D.P.R. 779 (1971).(6) Una de las mayores interrogantes en este caso gira alrededor del efecto de interpretación de la frase “sin perjuicio” usada por el tribunal en su sentencia del 25 de septiembre de 1985. En la vista oral nada pudieron aportar las partes sobre esto. ¿Fue la intención del tribunal que una vez se aprobara el re-glamento bajo la Ley Núm. 100, Pueblo podía solicitar rea-brir la acción para impugnar la totalidad del estatuto o si, *240por el contarlo, debía radicar una acción independiente? Esto resulta importante ya que si era la primera, puede entenderse que no se aplicaba el término de seis meses de la Regla 49.2 y ante el cambio de posición del Estado el tribunal podía per-mitir que se enmendara la demanda, considerar las mociones del demandante como unas para dejar sin efecto la sentencia del 25 de septiembre y reabrir los procedimientos. (7) Si es la segunda, obviamente no tenía jurisdicción o facultad para conceder los remedios provisionales aquí impugnados.
En resumen, estos planteamientos debieron haberse hecho en instancia. Es el propio juez sentenciador el que está en mejor condición de interpretar sus propios dictámenes. No habiéndosele dado esta oportunidad, nos abstendremos de in-tervenir y devolveremos el caso con instrucciones de que se considere esta petición como una bajo la Regla 56.5, (8) y las mociones de la recurrida como una solicitud bajo la Regla 49.2, celebre una vista inmediatamente y resuelva pronta-mente tan importante controversia. Deberá, además, conside-rar las peticiones de los interventores y el amicus curiae.
HH HH
Nos queda por resolver si debemos mantener en vigor la orden que le permite a Pueblo abrir sus supermercados los domingos y días feriados. Como apuntáramos anteriormente esta orden se dictó sin vista.
La Regla 56.5 de Procedimiento Civil dispone que no se concederá ninguna orden bajo esta Regla para hacer o desis-tir de hacer cualquier acto específico sin una notificación a la parte adversa, a menos que aparezca claramente de los hechos *241específicos acreditados por declaración jurada que el solici-tante sufrirá perjuicios, daños o pérdidas irreparables antes de notificarse y de celebrarse una vista sobre la solicitud.
Al interpretar dicha Regla, en P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200, 202 (1975), resolvimos que la parte promovente de una orden de este tipo tiene el peso de probar su procedencia y antes de emitirla el tribunal debe considerar los siguientes criterios:
... la naturaleza de los daños que pueden ocasionárseles a las partes de concederse o denegarse el injunction; su irre-parabilidad o la existencia de un remedio adecuado en ley; la probabilidad de que la parte promovente prevalezca even-tualmente al resolverse el litigio en su fondo; la probabilidad de que la causa se torne en académica de no concederse el injunction y, sobre todo, el posible impacto sobre el interés público del remedio que se solicita. 32 L.P.R.A. see. 3523; 11 Wright & Miller op. cit., 430-1, 457 et seq.; Developments in the Law — Injunctions, 78 Harv. L. Rev. 994, 1001-1012 (1965).(9)
Al no oír a la parte contraria el tribunal no estaba en con-diciones de emitir juicio sobre la naturaleza de los daños que pudieran ocasionársele al Estado en caso de concederse el re-medio y sobre todo el posible impacto sobre el interés público del remedio que se solicitaba. Al emitir su orden tampoco con-sideró el daño que le pudo ocasionar a terceras personas, na-turales o jurídicas, que fueron afectadas por su orden.
Nada impedía que el tribunal señalara una vista para oír a todas las partes afectadas y, de entenderlo necesario, re-solviera prontamente.
En este caso la orden surtió un efecto ulterior sobre el interés público, sobre un número indeterminado de empresas que, a pesar de estar similarmente situadas a Pueblo, no tu-*242vieron el beneficio de la orden (10) y sobre un grupo-, posible-mente mayor, que está exento de las prohibiciones de la Ley de Cierre.
A la luz de las circunstancias del caso y los efectos de la orden, aplicamos en este caso la sabia norma adoptada en A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903, 906 (1975).
El injunction que desde su temprana etapa de entredicho está concediendo un remedio que en el procedimiento usual ordinario no se alcanza hasta vencer en juicio, debe expedirse con sobriedad y sólo ante una demostración de clara e in-tensa violación de un derecho. La orden de entredicho, como todo remedio provisional dirigido a asegurar la efectividad de sentencia, ha de pasar por el exigente tamiz de discreción judicial que ha de ejercitarse en cuidadosa ponderación del interés de todas las partes, y con mayor rigor cuando una de •éstas no ha sido oída antes de librar la orden. Esta norma de moderación en el uso del injunction tiene su máxima aplicación cuando su efecto restrictivo ha de operar sobre una agencia u organismo de servicio público con grave im-pacto y erosión del derecho de las numerosas personas, del pueblo en general, a quien sirve la corporación pública.
A tenor con lo anterior, dejaríamos sin efecto la orden de 3 de abril de 1986, sin perjuicio de que una vez se celebre la vista ordenada en la Parte I de esta ponencia, y luego de oír a todas las partes que así lo soliciten conforme a derecho, se reestablezca la orden prohibitoria, de ser la misma procedente.
HH H-1 H-l
Ya sometido este recurso y luego de circularse esta ponen-cia, el Procurador General informó mediante moción que el 17 de abril de 1986, en virtud de lo dispuesto por la Ley Núm. 100 de 4 de junio de 1983 (33 L.P.R.A. sec. 2201(b) (14)) el *243Departamento de Comercio aprobó el Reglamento para Iden-tificar Establecimientos Comerciales Exentos de la Ley de Cierre en Zonas de Interés Turístico. Acompañó copia de la orden ejecutiva del Gobernador del Estado Libre Asociado de Puerto Rico, Hon. Rafael Hernández Colón, en la que se de-termina y certifica que debido a las circunstancias, el interés público requiere que las disposiciones de dicho Reglamento comiencen a regir inmediatamente después de su aprobación, sin la dilación de su publicación previa, a tenor con lo dis-puesto en la Sec. 11 de la Ley Núm. 112 de 30 de junio de 1957, según enmendada. De la certificación de la Secretaria Auxiliar de Estado surge que el Reglamento se aprobó el 17 de abril de 1986 a las 8:00 P.M.
Hasta este momento las partes no han informado la fecha en que los peticionarios notificaron a la recurrida con copia fiel de dichos documentos. Como la orden de 3 de abril proveía que el Reglamento, y por consiguiente la Ley, no sería vigente en cuanto a Pueblo se refiere, hasta diez días después de la notificación, subsiste la controversia entre las partes.
A pesar de que estamos dejando sin efecto la orden prohi-bitoria, el tribunal de instancia debe cumplir con lo ordenado en la Parte I.
Como hemos señalado, si el tribunal determina que el ar-chivo sin perjuicio permite a la demandante-recurrida prose-guir, en este mismo caso, con su impugnación de la validez constitucional del estatuto, según enmendado por la Ley Núm. 100, supra, y el Reglamento de 17 de abril, el recurso no es académico. Por otro lado, podría resolver que el caso ya ha finalizado y remitir a las partes a una acción independiente.
Para evitar una multiplicidad de procedimientos y de plan-teamientos jurisdiccionales y procesales, debe el tribunal resolver expresamente cuál es la vía procesal disponible.
La vista le daría la oportunidad al tribunal de considerar, en caso de que permita la reapertura del caso, si procede una orden interlocutoria, ya sea en aseguramiento de sentencia *244bajo la Regla 56 o una interdictal bajo la Regla 57, (11) que paraliza la vigencia de la Ley, según enmendada.
—0—

(1)Esta ley añadió el subinciso 14 al inciso (b) del Art. 553 del Código Penal para crear una nueva exención a la prohibición general de abrir los domingos y días feriados. Dispone lo siguiente:
“Los establecimientos comerciales que se hallan ubicados en la zona turística del Viejo San Juan, o en cualesquiera otras zonas así designadas por la Junta de Planificación o por la autoridad u organismo competente, según los criterios que para la designación de zonas turísticas han sido establecidos por las leyes vigentes, dedicados predominantemente a la venta de artículos o servicios de interés turístico, según así los defina por Regla-mento el Departamento de Comercio, disponiéndose que si cualquier dispo-sición de esta ley o su aplicación fuese declarada nula o inconstitucional, tal determinación no afectará las otras disposiciones de las sees. 2201 y 2202 de este título.”


(2) El magistrado expuso las siguientes razones para expedir la orden sin vista previa:
“Estimamos que la forma y manera en que los demandados procedie-ron bajo la Ley de Cierre contra la demandante y sus empleados en el año 1981 (arrestándolos y acusándolos criminalmente a pesar de la existencia de una opinión y sentencia que había declarado inconstitucional la ley que le permitía al principal competidor de la demandante, Grand Union, abrir los domingos); la incursión, de dudosa validez, que hicieron los demandados en diecinueve (19) establecimientos de la demandante el 9 de marzo de 1986 sin que mediara una orden judicial; la representación del 10 de marzo de 1986 a los efectos de que dicha incursión no significaba que se impondría la Ley de Cierre contra el demandante puesto que no se había aprobado el Reglamento, para luego, el 25 de marzo de 1986 notificar al demandante de que está violando la Ley de Cierre, sabiendo los demandados que todavía el reglamento no se había aprobado y la total desatención del dictamen final de autos constituyen base suficiente para que este tribunal dicte la presente sin la celebración de vista previa.”


(3) También se señalaba que resultaba discriminatorio que Pueblo fuera la única empresa favorecida por el injunction.


(4)De la minuta y el resto de los autos no surge la posición asumida por las partes. Es claro que ninguna de ellas objetó.


(5) Contrario a la norma que hemos ratificado de que para solicitar la revisión de una decisión administrativa puede exigirse dicha gestión previa. Lasalle v. J.A.C.L., 115 D.P.R. 805 (1984); Tormos & D.A.C.O. v. F. R. Technology, 116 D.P.R. 153 (1985) y G.M. Overseas Dist. Corp. v. D.A.C.O., 114 D.P.R. 5 (1983).


(6) Ello ante el hecho indubitable y admitido por el Procurador General de que el Estado cambió su posición. Hasta abril de 1986 sostenía que la Ley dependía del Reglamento. Ahora adopta una posición diametralmente opuesta, la cual anuncia a los 180 días de la sentencia.


(7) EI tribunal deberá considerar si erró o no al denegar el permiso para enmendar la demanda.


(8) Véase que si la orden revisada se considera como una de interdicto, era deber de los demandados solicitar al tribunal, en primera instancia, que se modificara o dejara sin efecto. Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147 (1978).


(9) Criterios comunes que se deben considerar al expedir un injunction. A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903 (1975).


(10) Aunque el tribunal tenía la facultad para hacer extensiva su orden a este grupo, Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 93 (1980), y Gregory v. Litton Systems, Inc., 316 F. Supp. 401, 403 (C.D. Cal. 1970), optó por no hacerlo. Desconocemos las razones que tuvo.


(11) D. Rivé Rivera, El Injunction en Puerto Rico, 41 Rev. Col. Abo. P.R. 135 (1980); D. Rivé Rivera, El Injunction en Puerto Rico, 53 Rev. Jur. U.P.R. 341, 354 y ss. (1984).


(1) Véase el párrafo 5(f)(1) y (2) de la referida moción de fecha 6 de septiembre de 1985.